

 S475 ENR: Juneteenth National Independence Day Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Seventeenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty oneS. 475IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 5, United States Code, to designate Juneteenth National Independence Day as a legal public holiday.1.Short titleThis Act may be cited as the Juneteenth National Independence Day Act.2.Juneteenth National Independence Day as a legal public holidaySection 6103(a) of title 5, United States Code, is amended by inserting after the item relating to Memorial Day the following:Juneteenth National Independence Day, June 19..Speaker of the House of RepresentativesVice President of the United States and President of the Senate